COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-281-CV


BRETT ARNOLD AND PATRICIA                                                 APPELLANTS
A. RUDDER
                                            V.

B.R. ISRAEL                                                                   APPELLEE

                                        ------------

       FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      On July 20, 2009, appellants filed their brief with this court. Appellants’

brief was defective because it failed to comply with Texas Rules of Appellate

Procedure 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k)(1), and 9.4(h), and

Local Rules 1.A and 1.E, Second Court of Appeals Local Rules.2



      1
          … See Tex. R. App. P. 47.4.
      2
       … See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (k)(1),
9.4(h); 2nd Tex. App. (Fort Worth) Loc. R. 1.
      On July 20, 2009, the court instructed appellants to file an amended brief

by July 30, 2009, to cure the defects. The court’s letter notified appellants

that failure to file an amended brief in compliance with rules of appellate

procedure 38 and 9, and Local Rule 1, “may result in striking the brief you filed,

waiver of noncomplying points, or dismissal of the appeal.” 3

      Appellants filed an amended brief that is defective because it fails to

comply with Texas Rules of Appellate Procedure 38.1(h), (i), (k)(1), and 9.4(h),

and Local Rule 1.A, Second Court of Appeals Local Rules.4

      Only “substantial compliance” with the briefing rules is required.5 If we

determine that the briefing rules have been “flagrantly violated,” however, we

may require an appellant to amend, supplement, or redraw the brief.6 If the

appellant does not file another brief that complies with the rules of appellate

procedure, we may strike the brief, prohibit the party from filing another, and

proceed as if the party had failed to file a brief.7




      3
          … See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.
      4
      … See Tex. R. App. P. 38.1(h), (i), (k)(1), 9.4(h); 2nd Tex. App. (Fort
Worth) Loc. R. 1.
      5
          … Tex. R. App. P. 38.9.
      6
          … Tex. R. App. P. 38.9(a).
      7
          … Id.

                                         2
     Because appellants have been given notice of the defects in their brief

and because they have failed to cure those defects, we strike their brief and

amended brief and dismiss the appeal for want of prosecution.8




                                                 PER CURIAM


PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: August 26, 2009




     8
         … See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(b), 43.2(f).

                                        3